Order entered July 16, 2021




                                                       In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas

                                              No. 05-20-01084-CV

                   ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants

                                                          V.

                                          LUIS TORRES, Appellee

                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-19-03653

                                                      ORDER

              Before the Court is appellants’ July 14, 2021 fourth motion for an extension
      of time to file their brief on the merits.1 We DENY the motion.
              On the Court’s own motion, we ORDER appellants to file their brief on or
      before July 26, 2021. We caution appellants that failure to file their brief by the
      deadline will result in dismissal of the appeal for want of prosecution. See TEX. R.
      APP. P. 38.8(a)(1).
                                                                /s/   CRAIG SMITH
                                                                      JUSTICE


1
    Appellants mistakenly label their motion as their third motion.